Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2019

                                      No. 04-19-00542-CV

                                       Vinod S. IDNANI,
                                           Appellant

                                                v.

                                      Mansha V. IDNANI,
                                           Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2016-CVG-001721-C3
                             Honorable Ron Carr, Judge Presiding


                                         ORDER
       On September 23, 2019, after the reporter’s record was overdue and the court reporter
advised this court that Appellant had not paid the fee to prepare the reporter’s record, we ordered
Appellant to provide written proof to this court that the fee has been paid.
       On October 2, 2019, Appellant filed a written response showing he has made
arrangements to pay the reporter’s fee. Our September 23, 2019 order is satisfied.
       The reporter’s record is due on October 31, 2019. See TEX. R. APP. P. 35.3(c).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.


                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk